Case: 10-11286       Document: 00511634444         Page: 1     Date Filed: 10/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 17, 2011
                                     No. 10-11286
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

GARY WAYNE MINTER,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:89-CR-35-1
                                 No. 4:90-CR-73-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Gary Minter appeals the 24-month sentence he received after the revoca-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11286    Document: 00511634444      Page: 2    Date Filed: 10/17/2011

                                  No. 10-11286

tion of his supervised release. He argues that the district court reversibly erred
by failing to articulate adequate reasons for the sentence, which was above the
range in the policy statements of the sentencing guidelines.
      The plainly-unreasonable standard of review applies to revocation sen-
tences. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011), petition for
cert. filed (May 27, 2011) (No. 10-10784). Minter, however, did not raise in the
district court the arguments that he presents to this court, so our review is lim-
ited to plain error. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.
2009). Minter must show that there is an error that is clear or obvious and
affects his substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). If those factors are established, this court has discretion to correct the
forfeited error, but only if it seriously affects the fairness, integrity, or public
reputation of the judicial proceedings. Id.
      The district court explicitly stated at the sentencing hearing and in its
written judgment that it had considered the factors set forth in 18 U.S.C.
§ 3553(a). Moreover, the court’s comments throughout the sentencing hearing
and in the written judgment reflect consideration of the factors in that section.
The record establishes that the court considered the arguments that were pre-
sented to it and provided a reasoned basis for the sentence. See Rita v. United
States, 551 U.S. 338, 356 (2007); Whitelaw, 580 F.3d at 262-65.The reasons
therefore do not amount to clear or obvious error. See Puckett, 129 S. Ct. at
1429. Further, Minter has failed to establish that the court would have imposed
a lighter sentence on remand. See Whitelaw, 580 F.3d at 264-65. Therefore,
Minter has failed to establish reversible plain error. See id.
      The judgment is AFFIRMED.




                                         2